Whitfield, J.
I concur in the conclusion reached in the opinion of Mr. Justice Taylor.'
It appears that before the commencement of the foreclosure proceedings the insured mortgagor knew the debt secured by the mortgage was due, and knew the mortgagee contemplated enforcing the mortgage lien. It also appears that the insured mortgagor endeavored to make arrangements to postpone the institution of the foreclosure proceedings, and that he was notified of the commencement of the suit on the same day hut after the bill for foreclosure was Med. In view of the circum*480stances of this case it seems to be clear the foreclosure proceedings were commenced with the knowledge of the insured mortgagor within the meaning of the provision contained in the policy of insurance so- as to render the policy void unless otherwise provided by agreement endorsed on the policy. The provision is clear, imperative and unambiguous, is- intended to serve á highly salutary and useful purpose, is not contrary to any provision or principle of law, and is not unreasonable, therefore it is binding on the parties unless waived, and no waiver appears in this case.
Shackleford, C. J., concurs with Whitfield, J.